Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  “comrises” should be –comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fabregas et al. US 2013/0158904 A1 in view of CHO et al. US 2014/0002285 A1.

	Fabregas teaches:
1. A circuit for sensing heating, ventilation, air conditioning, and refrigeration (HVACR) equipment, the circuit comprising: 
an input port that, upon receiving a device-under-test (DUT), has an input voltage signal; [Fig. 1 VM1….VMn]
a first switch coupled to the input port and a resistive load having a load resistance and having a first open position and a first closed position; [Fig. 1 SWU1]
an input divider coupled to the input port and dividing the input voltage signal; [Fig. 1 RU1 and RD1 RDC1]
an analog-to-digital converter (ADC) coupled to the input divider, [Fig. 1 VADC1] generating a first digital signal based on receiving an input voltage reference [Fig. 1 VREF1], generating a second digital signal based on receiving the divided input voltage signal [Fig. 1 VADC1 via 22n], and outputting the first digital signal, the second digital signal, and an output voltage reference; [Fig. 1 output of ADC to controller 20] 
Fabregas does not tech the following limitation, however, CHO teaches:
an amplifier coupled to the ADC and amplifying the output voltage reference to generate a supply voltage; [Fig. 4 410]
a supply divider coupled to the amplifier and dividing the supply voltage to generate the input voltage reference; [Fig. 4 Rref and R1…Rn]
a voltage-controlled current source coupled to the amplifier and converting the supply voltage to a first current configured to drive the input port; [Fig. 4 410]
Fabregas further teaches:
a second switch coupled to the voltage-controlled source and the input port and having a second open position and a second closed position; [Fig. 1 SWC1 and SW_MUX1 connect calibration circuit to ADC] and 
a microprocessor [Fig. 1 controller 20] coupled to the ADC and configured to: 
calculate a first ratio of the first digital signal and the supply voltage; [Fig. 6B recalibration using measurements A and B 236 and 238] and 
determine the input voltage signal by calculating a second ratio of the second digital signal and the first ratio. [Fig. 6B 234 normal operation]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of CHO with those of Fabregas.  A person having ordinary skill in the art would have been motivated to combine the teachings because CHO teaches that a current source can be used for calibrating an ADC using a reference resistor (see para. 0077).
	

	Fabregas teaches:
2. The circuit of claim 1, wherein the microprocessor is further configured to: set the first switch to the first open position; set the second switch to the second closed position; and determine a resistance of the DUT by calculating a third ratio of the second ratio and the first current.  [Fig. 3]

	Fabregas teaches:
3. The circuit of claim 1, wherein the microprocessor is further configured to: set the first switch to the first closed position; set the second switch in to the second open position; and determine a current of the DUT by calculating a third ratio of the second ratio and the load resistance. [Fig. 3]

	Fabregas teaches:
4. The circuit of claim 1, wherein the microprocessor is further configured to: set the first switch to the first open position; set the second switch to the second open position; and determine a voltage of the DUT as the input voltage signal.  [Fig. 3]

	Fabregas teaches:
5. The circuit of claim 1, wherein the microprocessor is further configured to periodically calculate the first ratio at a predetermined interval.  [para. 0038]

	CHO teaches:
6. The circuit of claim 1, wherein the amplifier comprises: an operation amplifier having a first input, a second opamp input and an opamp output; a first resistor coupled between the first opamp input and the opamp output; and a second resistor between the first opamp input and ground.  [Fig. 4 151]

	Fabregas teaches:
7. The circuit of claim 1, wherein the input divider comprises: a first resistive element coupled to the input port and the ADC and having a first resistance; and a second resistive element coupled to the ADC and ground and having a second resistance.  [Fig. 3 resistor divider RU1 RD1 RUC1 RDC1]

	Fabregas teaches:
8. The circuit of claim 7, wherein the supply divider comprises: a third resistive element coupled to the amplifier and the ADC and having a third resistance; and a fourth resistive element coupled to the ADC and the ground and having a fourth resistance.  [Fig. 3 resistor divider RU1 RD1 RUC1 RDC1]


	Fabregas teaches:
9. The circuit of claim 8, wherein a third ratio of the first resistance and the second resistance is same or substantially similar to a fourth ratio of the third resistance and the fourth resistance.  [Fig. 3 resistor divider RU1 RD1 RUC1 RDC1]

	CHO teaches:
10. The circuit of claim 1, wherein the voltage-controlled current source comrises a first resistive element coupled to the amplifier and the second switch and having a first resistance.  [Fig. 4 410]

	Regarding apparatus claims 11-15, these apparatus claims differ from apparatus claims 1-10 by merely stating that the controller is configured to control HVAC equipment.  These claims are rejected on the same grounds and rationale as claims 1-10 above.

	Regarding method claims 16-20, these method claims recite the steps for operating the apparatus functions recited above and are rejected on the same grounds and rationale as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115